January 3, 1924. The opinion of the Court was delivered by
Appeal from an order of the Circuit Court refusing to set aside the taxation of costs by the Clerk of the Court of Common Pleas against the appellants, Wallace  Barron, and the estate of George S. Mower, deceased. The history of the litigation is set forth in the order of the Circuit Judge. Let it be reported. The conclusions of the Circuit Judge are entirely satisfactory. The remittitur from this Court went to the Circuit Court, where orders in conformity with the judgment should have been and doubtless were taken. *Page 64 
It was entirely proper, therefore, for the Clerk of that Court to tax the appeal costs.
The judgment of this Court is that the order appealed from be affirmed.